Exhibit 10.1

CAPITAL SENIOR LIVING CORPORATION

2019 OMNIBUS STOCK AND INCENTIVE PLAN

ARTICLE 1. PURPOSE OF THE PLAN

The purpose of the Capital Senior Living Corporation 2019 Omnibus Stock and
Incentive Plan (the “Plan”) is to advance the interests of Capital Senior Living
Corporation and increase shareholder value by providing additional incentives to
attract, retain and motivate those qualified and competent Employees, Directors,
and Consultants upon whose efforts and judgment its success is largely
dependent.

ARTICLE 2. DEFINITIONS

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

 

  2.1

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
promulgated under the Exchange Act. The Board shall have the authority to
determine the time or times at which “Affiliate” status is determined within the
foregoing definition.

 

  2.2

“Award” means an Option, an award of Restricted Stock, a Stock Appreciation
Right, an award of Performance Shares, an award of Performance Stock Units, an
award of Restricted Stock Units, a Performance-Based Award or any other right or
benefit, including any other Award under Article 8, granted to a Participant
pursuant to the Plan.

 

  2.3

“Award Agreement” means any written agreement, contract, or other instrument or
document evidencing the terms and conditions of an Award, including through
electronic medium.

 

  2.4

“Board” means the Board of Directors of the Company.

 

  2.5

“Cause” means, with respect to an Employee, (a) a final, non-appealable
conviction of the Employee for commission of a felony involving moral turpitude,
(b) the Employee’s willful gross misconduct that causes material economic harm
to the Company or that brings substantial discredit to the Company’s reputation,
or (iii) the Employee’s material failure or refusal to perform his or her duties
if such Employee has failed to cure such failure or refusal to perform within
thirty (30) days after the Company notifies the Employee in writing of such
failure or refusal to perform.

 

  2.6

“Change in Control” shall mean the first to occur of:

 

  (a)

The consummation of a merger, consolidation, statutory share exchange or sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company that
requires the consent or vote of the holders of the Company’s Common Stock, other
than a consolidation, merger or share exchange of the Company in which the
holders of the Company’s Common Stock immediately prior to such transaction have
the same proportionate ownership of common stock of the surviving corporation
immediately after such transaction;

 

  (b)

The shareholders of the Company approve any plan or proposal for the liquidation
or dissolution of the Company;



--------------------------------------------------------------------------------

  (c)

The cessation of control (by virtue of their not constituting a majority of
Directors) of the Board by the individuals (the “Continuing Directors”) who
(i) on the Effective Date were Directors, or (ii) become Directors after the
Effective Date and whose election or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds of the Directors then
in office who were Directors at the Effective Date or whose election or
nomination for election was previously so approved;

 

  (d)

The acquisition of beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of an aggregate of 20% or more of the voting power of the
Company’s outstanding voting securities (“Voting Securities”) by any person or
group (as such term is used in Rule 13d-5 under the Exchange Act) who
beneficially owned less than 15% of the Voting Securities on the Effective Date,
or the acquisition of beneficial ownership of an additional 5% of the Voting
Securities by any person or group who beneficially owned at least 15% of the
Voting Securities on the Effective Date; provided, however, that notwithstanding
the foregoing, an acquisition shall not be described hereunder if the acquiror
is (x) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company and acting in such capacity, (y) a wholly-owned subsidiary
of the Company or a corporation owned, directly or indirectly, by the
shareholders of the Company in the same proportions as their ownership of voting
securities of the Company, or (z) any other person or group who becomes the
beneficial owner of not more than 50% of the Voting Securities as a result of a
transaction in which Voting Securities are acquired by such person or group
directly from the Company in a transaction that is approved in advance by a
majority of the Continuing Directors in a resolution that expressly states that
the transaction is not a Change in Control under this Section 2.6(d); or

 

  (e)

In a Title 11 bankruptcy proceeding, the appointment of a trustee or the
conversion of a case involving the Company to a case under Chapter 7.

Further, if a Change in Control constitutes a payment event with respect to any
Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, in order to make payment upon such Change in Control,
the transaction or event described above with respect to such Award must also
constitute a “change in ownership,” a “change in the effective control” or a
“change in the ownership of substantial assets” of the Company within the
meaning of Treasury Regulation Section 1.409A-3(i)(5) (or any successor
provision), and if it does not, payment of such Award will be made pursuant to
the Award’s original payment schedule or, if earlier, upon the death of the
Participant, unless otherwise provided in the Award Agreement.

 

  2.7

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

  2.8

“Committee” means the committee of the Board appointed or described in Article
11 to administer the Plan.

 

  2.9

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and such other securities of the Company that may be substituted for the Common
Stock pursuant to Article 11.

 

  2.10

“Company” means Capital Senior Living Corporation, a Delaware corporation.

 

  2.11

“Consultant” means any consultant or adviser if: (a) the consultant or advisor
renders bona fide services to the Company or any Subsidiary or Affiliate;
(b) the services rendered by the

 

- 2 -



--------------------------------------------------------------------------------

  consultant or advisor are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities; and (c) the
consultant or advisor is a natural person.

 

  2.12

“Director” means a member of the Board.

 

  2.13

“Disability” means, unless otherwise provided in the Award Agreement, that the
Participant would qualify to receive benefit payments under the long-term
disability policy, as it may be amended from time to time, of the Company or the
Subsidiary or Affiliate to which the Participant provides services regardless of
whether the Participant is covered by such policy. If the Company or the
Subsidiary or Affiliate to which the Participant provides service does not have
a long-term disability plan in place, “Disability” means that a Participant is
unable to carry out the responsibilities and functions of the position held by
the Participant by reason of any medically determined physical or mental
impairment for a period of not less than ninety (90) consecutive days. A
Participant shall not be considered to have incurred a Disability unless he or
she furnishes proof of such impairment sufficient to satisfy the Board (or its
delegate) in its discretion. Notwithstanding the foregoing, for purposes of
Incentive Stock Options granted under the Plan, “Disability” means that the
Participant is disabled within the meaning of Section 22(e)(3) of the Code and
for purposes of an Award that is subject to Section 409A of the Code, shall mean
a “Disability,” within the meaning of Section 409A of the Code to the extent
necessary to comply with Section 409A of the Code.

 

  2.14

“Dividend Equivalent” means a right granted to a Participant related to the
Award of Restricted Stock, Restricted Stock Units, Performance Shares and/or
Performance Units which is a right to accrue the equivalent value of dividends
paid on the Shares prior to vesting of the Award (or prior to payment of an
Award that is subject to deferred settlement). Such Dividend Equivalents shall
be converted to cash or additional Shares, or a combination of cash and Shares,
by such formula and at such time and subject to such limitations as may be
determined by the Committee, provided, however, that in no event shall Dividend
Equivalents be paid on any Award that is not vested or that does not become
vested in accordance with its terms.

 

  2.15

“Effective Date” “means March 26, 2019, subject to and contingent on approval of
the Plan by the Company’s stockholders on or within twelve months following such
date.

 

  2.16

“Eligible Individual” means any person who is an Employee, a Consultant or a
Director, as determined by the Committee.

 

  2.17

“Employee” means a full time or part time employee of the Company or any
Subsidiary or Affiliate, including an officer or Director, who is treated as an
employee in the personnel records of the Company or Subsidiary or Affiliate for
the relevant period, but shall exclude individuals who are classified by the
Company or Subsidiary or Affiliate as (a) independent contractors or
(b) intermittent or temporary, even if any such classification is changed
retroactively as a result of an audit, litigation or otherwise. A Participant
shall not cease to be an Employee in the case of (i) any vacation or sick time
or otherwise approved paid time off in accordance with the Company or Subsidiary
or Affiliate’s policy or (ii) transfers between locations of the Company or
between the Company, a Subsidiary and/or Affiliate. Neither services as a
Director nor payment of a director’s fee by the Company or a Subsidiary or
Affiliate shall be sufficient to constitute “employment” by the Company or any
Subsidiary or Affiliate.

 

  2.18

“Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization

 

- 3 -



--------------------------------------------------------------------------------

  through a large, nonrecurring cash dividend, that affects the Shares (or other
securities of the Company) or the price of Shares (or other securities) and
causes a change in the per share value of the Shares underlying outstanding
Awards.

 

  2.19

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

  2.20

“Fair Market Value” means, as of any given date, (a) if Shares are traded on any
established stock exchange, the closing price of a Share as quoted on the
principal exchange on which the Shares are listed, as reported in the Wall
Street Journal (or such other source as the Company may deem reliable for such
purposes) for such date, or if no sale occurred on such date, the first trading
date immediately prior to such date during which a sale occurred; or (b) if
Shares are not traded on an exchange but are regularly quoted on a national
market or other quotation system, the closing sales price on such date as quoted
on such market or system, or if no sales occurred on such date, then on the date
immediately prior to such date on which sales prices are reported; or (c) in the
absence of an established market for the Shares of the type described in (a) or
(b) of this Section 2.20, the fair market value established by the Committee
acting in good faith to be reasonable and in compliance with Section 409A of the
Code to the extent necessary to exempt an Award from or comply with Section 409A
of the Code.

Notwithstanding the foregoing, for income tax reporting purposes under U.S.
federal, state, local or non-US law and for such other purposes as the Committee
deems appropriate, including, without limitation, where Fair Market Value is
used in reference to exercise, vesting, settlement or payout of an Award, the
Fair Market Value shall be determined by the Company in accordance with uniform
and nondiscriminatory standards adopted by it from time to time.

 

  2.21

“Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

 

  2.22

“Independent Director” means a Director of the Company who qualifies as
a “Non-Employee Director” as defined in Rule 16b-3(b)(3) under the Exchange Act,
or any successor rule, and an “independent director” under the NYSE rules (or
other principal securities market on which Shares are traded).

 

  2.23

“Involuntary Termination” shall have the meaning ascribed to such term in the
Award Agreement, or if the term is not defined in the Award Agreement, shall
mean the termination of the employment of any Employee which occurs by reason
of:

 

  (a)

such Employee’s involuntary dismissal or discharge by the Company or a
Subsidiary or Affiliate for reasons other than Cause, or

 

  (b)

such Employee’s voluntary resignation following the initial existence of any of
the following conditions: (A) a material diminution in the Employee’s authority,
duties or responsibilities, (B) a material diminution in the Employee’s (i) base
salary (including, without limitation, a reduction of base salary by more than
10%) or (ii) total cash compensation (including base salary and target bonus
potential (including, without limitation, a reduction of total target cash
compensation by more than 10%), (C) a material change in the geographic location
at which the Employee must perform services (including, without limitation, a
change in the Employee’s assigned workplace that increases the Employee’s
one-way commute by more than 25 miles), provided and only if such diminution or
change is effected by the Company without the Employee’s written consent. No
voluntary resignation by the Employee pursuant to part (A), (B) or (C)

 

- 4 -



--------------------------------------------------------------------------------

  hereof shall be treated as an Involuntary Termination unless the Employee
gives written notice to the Committee advising the Company of such intended
resignation (along with the facts and circumstances constituting the condition
asserted as the reason for such resignation) within 60 days after the time the
Employee becomes aware of the existence of such condition and provides the
Company a cure period of 30 days following such date that notice is delivered.
If the Committee determines that the asserted condition exists and the Company
does not cure such condition within the 30-day cure period, the Employee’s
termination of employment or service shall be effective on such 30th day of the
cure period.

 

  2.24

“Non-Employee Director” means a Director of the Company who is not also an
Employee of the Company.

 

  2.25

“Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.

 

  2.26

“Option” means a right granted to a Participant pursuant to Article 5 to
purchase a specified number of Shares at a specified price during specified time
periods. An Option may be either an Incentive Stock Option or a Non-Qualified
Stock Option.

 

  2.27

“Participant” means any Eligible Individual who, as a Director, Consultant or
Employee, has been granted an Award pursuant to the Plan.

 

  2.28

“Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria that will be used
to establish Performance Goals include: (a) earnings, including one or more of
operating income, earnings before or after taxes, earnings before or after
interest, depreciation, amortization, rent (or restructuring) costs, adjusted
EBITDA, adjusted EBITDAR, economic earnings, or extraordinary or special items
or book value per share (which may exclude nonrecurring items); (b) pre-tax
income, after-tax income or adjusted net income; (c) earnings per share (basic
or diluted); (d) operating profit; (e) revenue, revenue growth or rate of
revenue growth; (f) return on assets (gross or net), return on investment,
return on capital, or return on equity; (g) returns on sales or revenues;
(h) operating expenses; (i) stock price appreciation; (j) cash flow, free cash
flow, cash flow return on investment (discounted or otherwise), net cash
provided by operations, or cash flow in excess of cost of capital; (k) cash flow
from facility operations (CFFO); (l) facility net operating income (NOI); (m)
implementation or completion of critical projects or processes; (n) acquisition
financing; (o) cumulative earnings per share growth; (p) operating margin or
profit margin; (q) containment of Company expenses, (r) expense targets,
reductions and savings, productivity and efficiencies; (s) strategic business
criteria, consisting of one or more objectives based on meeting specified market
penetration, geographic business expansion, employee satisfaction, resident
satisfaction, human resources management, supervision of litigation and/or
information technology goals, goals relating to acquisitions, divestitures,
joint ventures and/or similar transactions and/or goals relating to budget
comparisons; (t) personal professional objectives, including, without
limitation, any of the foregoing performance goals, the implementation of
policies and plans, the negotiation of transactions, the development of long
term business goals, formation of joint ventures, research or development
collaborations, and the completion of other corporate transactions; (u) any
combination of, or a specified increase or decrease in, any of the foregoing;
and (v) any other criteria as determined by the Committee in its sole
discretion, any of which may be measured either in absolute terms or as compared
to any incremental increase or as compared to results of a peer group or
securities or stock market index.

 

- 5 -



--------------------------------------------------------------------------------

  2.29

“Performance Goals” means, for a Performance Period, the goals established in
writing by the Committee for the Performance Period based upon the Performance
Criteria. Depending on the Performance Criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of overall
Company performance, the performance of a Subsidiary or Affiliate, the
performance of a division or a business unit of the Company or a Subsidiary or
Affiliate, or the performance of an individual. The Committee, in its
discretion, may appropriately adjust or modify the calculation of Performance
Goals for such Performance Period (a) in the event of, or in anticipation of,
any unusual or infrequently occurring corporate item, transaction, event, or
development, or (b) in recognition of, or in anticipation of, any other unusual,
infrequently occurring or nonrecurring events affecting the Company, or the
financial statements of the Company, or in response to, or in anticipation of,
changes in applicable laws, regulations, accounting principles, or business
conditions.

 

  2.30

“Performance Period” means one or more periods of time which may be of varying
and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance-Based
Award.

 

  2.31

“Performance Share” means a right granted to a Participant pursuant to
Section 8.1 hereof, to receive Shares, the payment of which is contingent upon
achieving certain Performance Goals or other performance-based targets
established by the Committee.

 

  2.32

“Performance Stock Unit” means a right granted to a Participant pursuant to
Section 8.2 hereof, to receive Shares (or value of Shares in cash), the payment
of which is contingent upon achieving certain Performance Goals or other
performance-based targets established by the Committee

 

  2.33

“Plan” means this 2019 Omnibus Stock and Incentive Plan, as it may be amended
from time to time.

 

  2.34

“Restricted Stock” means Shares awarded to a Participant pursuant to Article 6
that are subject to certain restrictions as set forth in the Award Agreement.

 

  2.35

“Restricted Stock Unit” means an Award granted pursuant to Section 8.3 hereof
and shall be evidenced by a bookkeeping entry representing the equivalent of one
Share.

 

  2.36

“Retirement” means, unless otherwise expressly provided in an Award Agreement, a
Participant’s termination of employment or service, which is for any reason
other than for Cause, after such Participant’s 65th birthday.

 

  2.37

“Section 409A Compliance” shall have the meaning assigned to it in Section 9.6
hereof.

 

  2.38

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

 

  2.39

“Share” means a share of Common Stock.

 

  2.40

“Stock Appreciation Right” or “SAR” means a right granted pursuant to Article 7
to receive a payment equal to the excess of the Fair Market Value of a specified
number of Shares on the date the SAR is exercised over the grant price of the
SAR, as set forth in the applicable Award Agreement.

 

- 6 -



--------------------------------------------------------------------------------

  2.41

“Subsidiary” means any “subsidiary corporation” as defined in Section 424(f) of
the Code and any applicable regulations promulgated thereunder or any other
entity of which a majority of the outstanding voting stock or voting power is
beneficially owned directly or indirectly by the Company.

ARTICLE 3. SHARES SUBJECT TO THE PLAN

 

  3.1

Number of Shares. Subject to Article 10, the aggregate number of Shares which
may be issued or transferred pursuant to Awards under the Plan shall be
2,250,000 Shares plus (a) any reserved Shares not issued or subject to
outstanding awards under the 2007 Omnibus Stock and Incentive Plan For Capital
Senior Living Corporation, as amended (the “Prior Plan”) on the Effective Date,
and (b) any Shares that are subject to an award granted under the Prior Plan
that is outstanding on the Effective Date, but that ceases to be subject to the
award due to the award’s forfeiture, cancelation, or expiration, or because the
award is paid or settled in cash. All Shares reserved for issuance under the
Plan may be (but are not required to be) issued or transferred pursuant to
Incentive Stock Options. Following the Effective Date, no additional awards will
be granted under any the Prior Plan; provided, that, all awards granted under
the Prior Plan will remain subject to the terms of the Prior Plan.

 

  (a)

Share Reserve Counting. Shares subject to Awards granted under the Plan shall be
counted against the maximum limit set forth in this Section 3.1 as one (1) Share
for every one (1) Share subject to the granted Award.

 

  (b)

Shares Reissuable Under Plan. To the extent that an Award terminates, expires,
lapses for any reason, or is settled in cash, any Shares subject to the Award
shall again be available for the grant of an Award pursuant to the Plan.
Further, any Shares tendered by a Participant or withheld by the Company to
satisfy the tax withholding obligation related to any Award other than an Option
or SAR shall again be available for the grant of an Award pursuant to the Plan
Any Shares that again become available for the grant of Awards pursuant to this
Section 3.1(b) shall be added back as one (1) Share for each Share subject to
each type of Award. Notwithstanding the provisions of this Section 3.1(b), no
Shares may again be optioned, granted or awarded if such action would cause an
Incentive Stock Option to fail to qualify as an incentive stock option under
Section 422 of the Code.

 

  (c)

Shares Not Counted Against Share Pool Reserve. To the extent permitted by
applicable law and/or any applicable stock exchange rule, Shares issued in
assumption of, or in substitution for, any outstanding awards of any entity
acquired in any form of combination by the Company or any Subsidiary or
Affiliate (“Substitute Awards”) shall not be counted against Shares available
for grant pursuant to this Plan. Additionally, to the extent permitted by
applicable law and/or any applicable stock exchange rule in the event that a
company acquired by the Company or any company with which the Company or any
Subsidiary or Affiliate combines has shares available under a pre-existing plan
approved by stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as appropriately adjusted to reflect the transaction) may be
used for grants of Awards under the Plan and shall not reduce the Shares
available for issuance under the Plan, and Shares subject to such Awards (which,
for the avoidance of doubt, exclude Substitute Awards) may again become
available for Awards under the Plan as provided under Section 3.1(b) above;
provided, that, Awards using such available shares (or any Shares that again
become available for issuance under the Plan under

 

- 7 -



--------------------------------------------------------------------------------

  Section 3.1(b) above): (i) shall not be granted after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination; (ii) shall be made only to individuals who were not
Employees, Directors or Consultants of the Company or any of its Subsidiaries or
Affiliates prior to such acquisition or combination; and (iii) shall otherwise
be granted in compliance with applicable stock exchange listing standards. In
addition, the payment of Dividend Equivalents in cash pursuant to any
outstanding Awards shall not be counted against the Shares available for
issuance under the Plan.

 

  (d)

Shares Not Reissuable Under Plan. Notwithstanding the foregoing, the following
Shares shall not be added to the Shares authorized for grant under Section 3.1:
(i) any Shares tendered by a Participant or withheld by the Company to satisfy
the grant or exercise price or tax withholding obligation related to an Option
or SAR; (ii) Shares not issued or delivered as a result of the net settlement of
an outstanding Option or SAR and (iii) Shares repurchased by the Company on the
open market with the proceeds of the exercise price from Options.

 

  3.2

Shares Distributed. Any Shares distributed pursuant to an Award may consist, in
whole or in part, of authorized and unissued Shares, treasury Shares or Shares
purchased on the open market.

 

  3.3

Limitation on Number of Shares Subject to Awards. Notwithstanding any provision
in the Plan to the contrary, and subject to Article 10, the maximum number of
Shares with respect to one or more Awards that may be granted to any one
Participant during any calendar year shall be 1,000,000 Shares and the maximum
amount that may be paid in cash during any calendar year with respect to any
Award shall be $7,500,000.

 

  3.4

Non-Employee Director Award Limit. Notwithstanding any provision to the contrary
in the Plan or in any policy of the Company regarding compensation payable to a
Non-Employee Director, the sum of the grant date fair value (determined as of
the grant date in accordance with Financial Accounting Standards Board
Accounting Standards Codification Topic 718, or any successor thereto) of all
Awards payable in Common Stock and the maximum amount that may become payable
pursuant to all cash-based Awards that may be granted under the Plan to an
individual as compensation for services as an Non-Employee Director, together
with cash compensation paid to the Non-Employee Director in the form Board and
Committee retainer, meeting or similar fees, during any calendar year shall not
exceed $600,000.

ARTICLE 4. ELIGIBILITY, PARTICIPATION, MINIMUM VESTING REQUIREMENTS, DIVIDENDS

 

  4.1

Eligibility. Each Eligible Individual shall be eligible to be granted one or
more Awards pursuant to the Plan. An Eligible Individual who is subject to
taxation in the U.S. and who is a service provider to an Affiliate may be
granted Options or SARs under this Plan only if, with respect to the Affiliate,
the Company qualifies as an “eligible issuer of service recipient stock” within
the meaning of §1.409A-1(b)(5)(iii)(E) of the Treasury Regulations promulgated
under Section 409A of the Code (or any successor provision).

 

  4.2

Participation. Subject to the provisions of the Plan, the Committee may, from
time to time, select from among all Eligible Individuals, those to whom Awards
shall be granted and shall determine the nature and amount of each Award. No
Eligible Individual shall have any right to be granted an Award pursuant to this
Plan and the grant of an Award to an Eligible Individual shall not imply any
entitlement to receive future Awards.

 

- 8 -



--------------------------------------------------------------------------------

  4.3

Minimum Vesting Requirements. Except as otherwise provided in this Section 4.3,
no portion of an Award may vest before the first anniversary of the date of
grant; provided, however, that the Company may grant Awards with respect to up
to five percent (5%) of the number of Shares reserved under Section 3.1 without
regard to the minimum vesting period set forth in this Section 4.3.
Notwithstanding anything contrary in the immediately preceding sentence: (a) the
minimum vesting period set forth in this Section 4.3 shall not apply to
Substitute Awards, Awards that may be settled only in cash, or an Award that
vests immediately prior to a Change in Control pursuant to Section 10.1(a)
because such Award is not converted, assumed, or replaced by a successor or
survivor corporation or a parent or subsidiary thereof, and (b) the Committee
may, at any time following the date of grant of an Award, accelerate the vesting
or exercisability of the Award and/or waive any restrictions, conditions or
limitations applicable to the Award.

 

  4.4

Dividends and Dividend Equivalents. The Committee may provide that any Award
(other than Options and Stock Appreciation Rights) that relates to shares of
Common Stock shall earn dividends or dividend equivalents; provided, that,
notwithstanding anything in the Plan to the contrary, the Committee may not
provide for the current payment of dividends or dividend equivalents with
respect to any shares of Common Stock subject to an outstanding Award (or
portion thereof) that has not vested. For any such Award, the Committee may
provide only for the accrual of dividends or dividend equivalents that will not
be payable to the Participant unless and until, and only to the extent that, the
Award vests. No dividends or dividend equivalents shall be paid on Options or
Stock Appreciation Rights.

ARTICLE 5. STOCK OPTIONS

 

  5.1

General. The Committee is authorized to grant Options to Eligible Individuals on
the following terms and conditions:

 

  (a)

Exercise Price. The exercise price per Share subject to an Option shall be
determined by the Committee and set forth in the Award Agreement; provided,
that, subject to Section 5.2(c) hereof, the per Share exercise price for any
Option shall not be less than 100% of the Fair Market Value of a Share on the
date of grant.

 

  (b)

Time and Conditions of Exercise. Subject to Section 4.3, the Committee shall
determine the time or times at which an Option may be exercised in whole or in
part; provided that the term of any Option granted under the Plan shall not
exceed ten years. The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised.

 

  (c)

Payment. The Committee shall determine the methods by which the exercise price
of an Option may be paid, potentially including the following methods: (i) cash
or check, (ii) surrender of Shares or delivery of a properly executed form of
attestation of ownership of Shares as the Committee may require (including
withholding of Shares otherwise deliverable upon exercise of the Award) which
have a Fair Market Value on the date of surrender of attestation equal to the
aggregate exercise price of the Shares as to which the Award shall be exercised,
(iii) promissory note bearing interest at no less than such rate as shall then
preclude the imputation of interest under the Code, (iv) other property
acceptable to the Committee (including through the delivery of a notice that the
Participant has placed a market sell order with a broker with respect to Shares
then issuable upon exercise of the Option, and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the

 

- 9 -



--------------------------------------------------------------------------------

  Company upon settlement of such sale), (v) by a “net exercise” arrangement
pursuant to which the number of Shares issuable upon exercise of the Option
shall be reduced by the largest whole number of Shares having an aggregate fair
market value that does not exceed the aggregate exercise price (plus withholding
taxes, if applicable) and any remaining balance of the aggregate exercise price
(and/or applicable withholding taxes) not satisfied by such reduction in the
number of whole Shares to be issued shall be paid by Participant in cash or
other form of payment approved by the Committee, or (vi) any combination of the
foregoing methods of payment. The Award Agreement will specify the methods of
paying the exercise price available to Participants. The Committee shall also
determine the methods by which Shares shall be delivered or deemed to be
delivered to Participants. Notwithstanding any other provision of the Plan to
the contrary, no Participant who is a Director or an “executive officer” of the
Company within the meaning of Section 13(k) of the Exchange Act shall be
permitted to pay the exercise price of an Option, or continue any extension of
credit with respect to the exercise price of an Option with a loan from the
Company or a loan arranged by the Company in violation of Section 13(k) of the
Exchange Act.

 

  (d)

Evidence of Grant. All Options shall be evidenced by an Award Agreement between
the Company and the Participant. The Award Agreement shall include such
additional provisions as may be specified by the Committee.

 

  5.2

Incentive Stock Options. Incentive Stock Options shall be granted only to
Employees of the Company or any Subsidiary, and the terms of any Incentive Stock
Options granted pursuant to the Plan, in addition to the requirements of
Section 5.1 hereof, must comply with the provisions of this Section 5.2.

 

  (a)

Expiration. Subject to Section 5.1(b) and Section 5.2(c) hereof, an Incentive
Stock Option may not be exercised as an Incentive Stock Option to any extent by
anyone after the first to occur of the following events:

 

  (i)

Ten years from the date it is granted, unless an earlier time is set in the
Award Agreement;

 

  (ii)

Three months after the Participant’s termination of employment as an Employee;
and

 

  (iii)

One year after the date of the Participant’s termination of employment or
service on account of death, or Disability within the meaning of
Section 22(e)(3) of the Code. Upon the Participant’s Disability or death, any
Incentive Stock Options exercisable at the Participant’s Disability or death may
be exercised by the Participant’s legal representative or representatives, by
the person or persons entitled to do so pursuant to the Participant’s last will
and testament, or, if the Participant fails to make testamentary disposition of
such Incentive Stock Option or dies intestate, by the person or persons entitled
to receive the Incentive Stock Option pursuant to the applicable laws of descent
and distribution.

 

  (b)

Dollar Limitation. The aggregate Fair Market Value (determined as of the time
the Option is granted) of all Shares with respect to which Incentive Stock
Options are first exercisable by a Participant in any calendar year may not
exceed $100,000 or such other limitation as imposed by Section 422(d) of the
Code, or any successor provision. To the extent that Incentive Stock Options are
first exercisable by a Participant in excess of such limitation, the excess
shall be considered Non-Qualified Stock Options.

 

- 10 -



--------------------------------------------------------------------------------

  (c)

Ten Percent Owners. An Incentive Stock Option shall be granted to any individual
who, at the date of grant, owns stock possessing more than ten percent of the
total combined voting power of all classes of Shares of the Company only if such
Option is granted at a price that is not less than 110% of Fair Market Value on
the date of grant and the Option is exercisable for no more than five years from
the date of grant.

 

  (d)

Notice of Disposition. The Participant shall give the Company prompt notice of
any disposition of Shares acquired by exercise of an Incentive Stock Option
within (i) two years from the date of grant of such Incentive Stock Option or
(ii) one year after the transfer of such Shares to the Participant.

 

  (e)

Right to Exercise. During a Participant’s lifetime, an Incentive Stock Option
may be exercised only by the Participant.

 

  (f)

Failure to Meet Requirements. Any Option (or portion thereof) purported to be an
Incentive Stock Option, which, for any reason, fails to meet the requirements of
Section 422 of the Code shall be considered a Non-Qualified Stock Option.

ARTICLE 6. RESTRICTED STOCK AWARDS

 

  6.1

Grant of Restricted Stock. The Committee is authorized to make Awards of
Restricted Stock to any Eligible Individual selected by the Committee in such
amounts and subject to such terms and conditions as determined by the Committee.
All Awards of Restricted Stock shall be evidenced by an Award Agreement.

 

  6.2

Purchase Price. At the time of the grant of an Award of Restricted Stock, the
Committee shall determine the price, if any, to be paid by the Participant for
each Share subject to the Award of Restricted Stock. To the extent required by
applicable law, the price to be paid by the Participant for each Share subject
to the Award of Restricted Stock shall not be less than the par value of a Share
(or such higher amount required by applicable law). The purchase price of Shares
acquired pursuant to the Award of Restricted Stock shall be paid either: (i) in
cash at the time of purchase; (ii) at the sole discretion of the Committee, by
services rendered or to be rendered to the Company or a Subsidiary or Affiliate;
or (iii) in any other form of legal consideration that may be acceptable to the
Committee in its sole discretion and in compliance with applicable law.

 

  6.3

Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock). These restrictions may lapse separately or in combination at
such times, pursuant to such circumstances, in such installments, or otherwise,
as the Committee determines at the time of the grant of the Award or thereafter.
Further, notwithstanding any provision herein to the contrary, no dividends will
be paid on Restricted Stock that has not vested; however, the Committee, in its
discretion, may authorize the accrual of Dividend Equivalents on Restricted
Stock.

 

  6.4

Forfeiture. Subject to Section 4.3, except as otherwise determined by the
Committee at the time of the grant of the Award or thereafter, upon termination
of employment or service during the applicable restriction period, Restricted
Stock that is at that time subject to restrictions shall be forfeited; provided,
however, that the Committee may (a) provide in any Restricted Stock Award

 

- 11 -



--------------------------------------------------------------------------------

  Agreement that restrictions or forfeiture conditions relating to Restricted
Stock will be waived in whole or in part in the event of terminations resulting
from specified causes, and (b) in other cases waive in whole or in part
restrictions or forfeiture conditions relating to Restricted Stock.

 

  6.5

Certificates for Restricted Stock. Restricted Stock granted pursuant to the Plan
may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock, and
the Company may, at its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse.

ARTICLE 7. STOCK APPRECIATION RIGHTS

 

  7.1

Grant of Stock Appreciation Rights.

 

  (a)

A Stock Appreciation Right may be granted to any Eligible Individual selected by
the Committee. A Stock Appreciation Right shall be subject to such terms and
conditions not inconsistent with the Plan as the Committee shall impose and
shall be evidenced by an Award Agreement, provided that the term of any Stock
Appreciation Right shall not exceed ten years.

 

  (b)

A Stock Appreciation Right shall entitle the Participant (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount equal to the product of (i) the excess of (A) the Fair Market Value of
the Shares on the date the Stock Appreciation Right is exercised over (B) the
grant price of the Stock Appreciation Right and (ii) the number of Shares with
respect to which the Stock Appreciation Right is exercised, subject to any
limitations the Committee may impose.

 

  7.2

Grant Price. The grant price per Share subject to a Stock Appreciation Right
shall be determined by the Committee and set forth in the Award Agreement;
provided that, the per Share grant price for any Stock Appreciation Right shall
not be less than 100% of the Fair Market Value of a Share on the date of grant.

 

  7.3

Payment and Limitations on Exercise.

 

  (a)

Subject to Section 7.3(b) hereof, payment of the amounts determined under
Section 7.1(b) hereof shall be in cash, in Shares (based on its Fair Market
Value as of the date the Stock Appreciation Right is exercised) or a combination
of both, as determined by the Committee.

 

  (b)

To the extent any payment under Section 7.1(b) hereof is effected in Shares, it
shall be made subject to satisfaction of all applicable provisions of Article 5
pertaining to Options.

ARTICLE 8. OTHER TYPES OF AWARDS

 

  8.1

Performance Share Awards. Any Eligible Individual selected by the Committee may
be granted one or more Awards of Performance Shares which shall be denominated
in a number of Shares and which may be linked to any one or more of the
Performance Criteria or other specific

 

- 12 -



--------------------------------------------------------------------------------

  performance criteria determined appropriate by the Committee, in each case on
a specified date or dates or over any period or periods determined by the
Committee. In making such determinations, the Committee shall consider (among
such other factors as it deems relevant in light of the specific type of award)
the contributions, responsibilities and other compensation of the particular
Participant. The Committee may authorize Dividend Equivalents to be accrued with
respect to outstanding Performance Share Awards.

 

  8.2

Performance Stock Units. Any Eligible Individual selected by the Committee may
be granted one or more Performance Stock Unit awards which shall be denominated
in unit equivalent of Shares and/or units of value including dollar value of
Shares and which may be linked to any one or more of the Performance Criteria or
other specific performance criteria determined appropriate by the Committee, in
each case on a specified date or dates or over any period or periods determined
by the Committee. In making such determinations, the Committee shall consider
(among such other factors as it deems relevant in light of the specific type of
award) the contributions, responsibilities and other compensation of the
particular Participant. On the vesting date, the Company shall, subject to
Section 9.5(a), transfer to the Participant one unrestricted, fully transferable
Share for each Performance Stock Unit scheduled to be paid out on such date and
not previously forfeited. Alternatively, settlement of a Performance Stock Unit
may be made in cash (in an amount reflecting the Fair Market Value of Shares
that would have been issued) or any combination of cash and Shares, as
determined by the Committee, in its sole discretion. The Committee may authorize
Dividend Equivalents to be accrued with respect to outstanding Performance Stock
Units.

 

  8.3

Restricted Stock Units. The Committee is authorized to make Awards of Restricted
Stock Units to any Eligible Individual selected by the Committee in such amounts
and subject to such terms and conditions as determined by the Committee. At the
time of grant, the Committee shall specify the date or dates on which the
Restricted Stock Units shall become fully vested and nonforfeitable, and may
specify such conditions to vesting as it deems appropriate. The vesting
conditions may be based on the passage of time or the attainment of
performance-based conditions. On the settlement date, the Company shall, subject
to Section 9.5(a) hereof and satisfaction of applicable withholding taxes (as
further set forth in Section 14.3 hereof), transfer to the Participant one
unrestricted, fully transferable Share for each Restricted Stock Unit scheduled
to be paid out on such date and not previously forfeited. Alternatively,
settlement of a Restricted Stock Unit may be made in cash (in an amount
reflecting the Fair Market Value of Shares that would have been issued) or any
combination of cash and Shares, as determined by the Committee, in its sole
discretion, in either case, less applicable withholding taxes (as further set
forth in Section 14.3 hereof). The Committee may authorize Dividend Equivalents
to be accrued with respect to outstanding Restricted Stock Units.

 

  8.4

Other Awards. The Committee is authorized under the Plan to make any other Award
to an Eligible Individual that is not inconsistent with the provisions of the
Plan and that by its terms involves or might involve the issuance of (i) Shares,
(ii) a right with an exercise or conversion privilege related to the passage of
time, the occurrence of one or more events, or the satisfaction of performance
criteria or other conditions, or (iii) any other right with the value derived
from the value of the Shares. The Committee may establish one or more separate
programs under the Plan for the purpose of issuing particular forms of Awards to
one or more classes of Participants on such terms and conditions as determined
by the Committee from time to time.

 

  8.5

Vesting. Subject to Section 4.3, the vesting conditions applicable to an Award
granted pursuant to Article 8 shall be set by the Committee in its discretion.

 

- 13 -



--------------------------------------------------------------------------------

  8.6

Term. Except as otherwise provided herein, the term of any Award of Performance
Shares, Performance Stock Units, Restricted Stock Units and any other Award
granted pursuant to this Article 8 shall be set by the Committee in its
discretion.

 

  8.7

Exercise or Purchase Price. The Committee may establish the exercise or purchase
price, if any, of any Award of Performance Shares, Performance Stock Units,
Restricted Stock Units and any other Award granted pursuant to this Article 8;
provided, however, that such price shall not be less than the par value of a
Share on the date of grant, unless otherwise permitted by applicable state law.

 

  8.8

Exercise upon Termination of Employment or Service. An Award of Performance
Shares, Performance Stock Units, Restricted Stock Units and any other Awards
granted pursuant to this Article 8 shall only be exercisable or payable while
the Participant is an Employee, Consultant or Director, as applicable; provided,
however, that the Committee in its sole and absolute discretion may provide that
an Award of Performance Shares, Performance Stock Units, Restricted Stock Units
or any other Award granted pursuant to this Article 8 may be exercised or paid
subsequent to a termination of employment or service, as applicable, or
following a Change in Control of the Company, or because of the Participant’s
Retirement, death or Disability, or otherwise.

 

  8.9

Form of Payment. Payments with respect to any Awards granted under this Article
8 shall be made in cash, in Shares or a combination of both, as determined by
the Committee.

 

  8.10

Award Agreement. All Awards under this Article 8 shall be subject to such
additional terms and conditions as determined by the Committee and shall be
evidenced by an Award Agreement.

 

  8.11

Timing of Settlement. At the time of grant, the Committee shall specify the
settlement date applicable to an Award of Performance Shares, Performance Stock
Units, Restricted Stock Units or any other Award granted pursuant to this
Article 8, which shall be no earlier than the vesting date(s) applicable to the
relevant Award, or it may be deferred to any later date to the extent and under
the terms determined by the Committee, subject to compliance with Section 409A
of the Code. Until an Award granted pursuant to this Article 8 has been settled,
the number of Shares subject to the Award shall be subject to adjustment
pursuant to Article 10 hereof.

ARTICLE 9. PROVISIONS APPLICABLE TO AWARDS

 

  9.1

Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in the
discretion of the Committee, be granted either alone, in addition to, or in
tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.

 

  9.2

Award Agreement. Awards under the Plan shall be evidenced by Award Agreements
that set forth the terms, conditions and limitations for each Award which may
include the term of an Award, the provisions applicable in the event the
Participant’s employment or service terminates, and the Company’s authority to
unilaterally or bilaterally amend, modify, suspend, cancel or rescind an Award.

 

  9.3

Limits on Transfer. No right or interest of a Participant in any Award may be
pledged, encumbered, or hypothecated to or in favor of any party other than the
Company or a Subsidiary or Affiliate, or shall be subject to any lien,
obligation, or liability of such Participant to any other party other than the
Company or a Subsidiary or Affiliate. Except as otherwise provided by the
Committee, no Award shall be assigned, transferred, or otherwise disposed of by
a Participant

 

- 14 -



--------------------------------------------------------------------------------

  other than by will or the laws of descent and distribution or pursuant to
beneficiary designation procedures approved from time to time by the Committee
(or the Board in the case of Awards granted to Non-Employee Directors). The
Committee by express provision in the Award or an amendment thereto may permit
an Award (other than an Incentive Stock Option) to be transferred to, exercised
by and paid to certain persons or entities related to the Participant,
including, but not limited to, members of the Participant’s family, charitable
institutions, or trusts or other entities whose beneficiaries or beneficial
owners are members of the Participant’s family and/or charitable institutions,
or to such other persons or entities as may be expressly approved by the
Committee, pursuant to such conditions and procedures as the Committee may
establish. Any permitted transfer shall be subject to the condition that the
Committee receive evidence satisfactory to it that the transfer is being made
for estate and/or tax planning purposes (or to a “blind trust” in connection
with the Participant’s termination of employment or service with the Company or
a Subsidiary or Affiliate to assume a position with a governmental, charitable,
educational or similar non-profit institution) and on a basis consistent with
the Company’s lawful issue of securities. Notwithstanding anything contrary in
this Section 9.3 or Section 9.4 below, no Award may be transferred for value or
consideration.

 

  9.4

Beneficiaries. Notwithstanding Section 9.3 hereof, a Participant may, if
permitted by the Committee, designate a beneficiary to exercise the rights of
the Participant and to receive any distribution with respect to any Award upon
the Participant’s death. A beneficiary, legal guardian, legal representative, or
other person claiming any rights pursuant to the Plan is subject to all terms
and conditions of the Plan and any Award Agreement applicable to the
Participant, except to the extent the Plan and Award Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If the Participant is married and resides in a community property
state, a designation of a person other than the Participant’s spouse as his or
her beneficiary with respect to more than 50% of the Participant’s interest in
the Award shall not be effective without the prior written consent of the
Participant’s spouse. If no beneficiary has been designated or survives the
Participant, payment shall be made to either the person’s estate or legal
representative or the person entitled thereto pursuant to the Participant’s will
or the laws of descent and distribution (or equivalent laws outside the U.S.).
Subject to the foregoing, a beneficiary designation may be changed or revoked by
a Participant at any time provided the change or revocation is filed with the
Committee.

 

  9.5

Stock Certificates; Book Entry Procedures.

 

  (a)

Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates evidencing Shares pursuant to the
exercise of any Award, unless and until the Board has determined, with advice of
counsel, that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authorities and, if
applicable, the requirements of any exchange on which the Shares are listed or
traded. All certificates evidencing Shares delivered pursuant to the Plan are
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal, state local, securities or
other laws, including laws of jurisdictions outside of the United States, rules
and regulations and the rules of any national securities exchange or automated
quotation system on which the Shares are listed, quoted, or traded. The
Committee may place legends on any certificate evidencing Shares to reference
restrictions applicable to the Shares. In addition to the terms and conditions
provided herein, the Board may require that a Participant make such reasonable
covenants, agreements, and representations as the Board, in its discretion,
deems advisable in order to comply with any such laws, regulations, or
requirements. The Committee shall have the right to require any Participant to
comply with any timing or other restrictions with respect to the settlement or
exercise of any Award, including a window-period limitation, as may be imposed
in the discretion of the Committee.

 

- 15 -



--------------------------------------------------------------------------------

  (b)

Notwithstanding any other provision of the Plan, unless otherwise determined by
the Committee or required by any applicable law, rule or regulation, the Company
shall not deliver to any Participant certificates evidencing Shares issued in
connection with any Award and instead such Shares shall be recorded in the books
of the Company (or, as applicable, its transfer agent or stock plan
administrator).

 

  9.6

Accelerated Vesting and Deferral Limitations. The Committee shall not have the
discretionary authority to accelerate or delay issuance of Shares under an Award
that constitutes a deferral of compensation within the meaning of Section 409A
of the Code, except to the extent that such acceleration or delay may, in the
discretion of the Committee, be effected in a manner that will not cause any
person to incur taxes, interest or penalties under Section 409A of the Code
(“Section 409A Compliance”).

 

  9.7

Paperless Administration. In the event that the Company establishes, for itself
or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.

ARTICLE 10. CHANGES IN CAPITAL STRUCTURE

 

  10.1

Adjustments.

 

  (a)

In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
Shares or the price of the Shares other than an Equity Restructuring, the
Committee shall make such adjustments, if any, as the Committee in its
discretion may deem appropriate to reflect such change with respect to (a) the
aggregate number and kind of shares that may be issued under the Plan
(including, but not limited to, adjustments of the limitations in Sections 3.1
and 3.3 hereof); (b) the terms and conditions of any outstanding Awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto); and (c) the grant or exercise price per Share for any
outstanding Awards under the Plan.

 

  (b)

In the event of any transaction or event described in Section 10.1(a) hereof or
any unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations or accounting
principles, the Committee, in its sole and absolute discretion, and on such
terms and conditions as it deems appropriate, either by the terms of the Award
or by action taken prior to the occurrence of such transaction or event and
either automatically or upon the Participant’s request, is hereby authorized to
take any one or more of the following actions whenever the Committee determines
that such action is appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or with respect to any

 

- 16 -



--------------------------------------------------------------------------------

  Award under the Plan, to facilitate such transactions or events or to give
effect to such changes in laws, regulations or principles:

 

  (i)

To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of the transaction
or event described in this Section 10.1 the Committee determines in good faith
that no amount would have been attained upon the exercise of such Award or
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment) or (B) the replacement of such Award with other
rights or property selected by the Committee in its sole discretion;

 

  (ii)

To provide that such Award be assumed by the successor or survivor corporation,
or a parent or subsidiary thereof, or shall be substituted for by similar
options, rights or awards covering the stock of the successor or survivor
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to the number and kind of shares and prices;

 

  (iii)

To make adjustments in the number and type of Shares (or other securities or
property) subject to outstanding Awards, and in the number and kind of
outstanding Restricted Stock and/or in the terms and conditions of (including
the grant or exercise price), and the criteria included in, outstanding options,
rights and awards;

 

  (iv)

To provide that such Award shall be exercisable or payable or fully vested with
respect to all Shares covered thereby, notwithstanding anything to the contrary
in the Plan or the applicable Award Agreement; and

 

  (v)

To provide that the Award cannot vest, be exercised or become payable after such
event.

 

  (c)

In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 10.1(a) and 10.1(b) hereof:

 

  (i)

The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, shall be equitably
adjusted. The adjustments provided under this Section 10.1(c)(i) shall be
nondiscretionary and shall be final and binding on the affected Participant and
the Company.

 

  (ii)

The Committee shall make such equitable adjustments, if any, as the Committee in
its discretion may deem appropriate to reflect such Equity Restructuring with
respect to the aggregate number and kind of shares that may be issued under the
Plan (including, but not limited to, adjustments of the limitations in Sections
3.1 and 3.3 hereof).

 

  10.2

Change in Control.

 

  (a)

Notwithstanding Section 10.1 hereof, and except as may otherwise be provided in
any applicable Award Agreement or other written agreement entered into between
the Company and a Participant, if a Change in Control occurs and a Participant’s
Awards are not converted, assumed, or replaced by a successor or survivor
corporation, or a parent or subsidiary thereof, then immediately prior to the
Change in Control such Awards shall become fully exercisable and all forfeiture
restrictions on such Awards shall lapse and,

 

- 17 -



--------------------------------------------------------------------------------

  following the consummation of such Change in Control, all such Awards shall
terminate and cease to be outstanding. Notwithstanding any other provision of
the Plan to the contrary, the number or value of any Performance-Based Award or
other Award that is based on Performance Criteria or Performance Goals that
shall become fully earned, vested, exercisable and free of forfeiture
restrictions upon occurrence of the events described in this Section 10.2 shall
not exceed the greater of (i) such number or value determined by the actual
performance attained during the applicable Performance Period to the time of the
Change in Control or (ii) such number or value that would be fully earned,
vested, exercisable and free of forfeiture restrictions had 100% of the target
level of performance been attained for the entire applicable Performance Period
without regard to the Change in Control.

 

  (b)

If an Award is assumed or continued after a Change in Control, the Committee may
provide that all or a portion of such Award shall become fully exercisable and
all forfeiture restrictions on such Award (or portion of such Award) shall lapse
immediately upon the Involuntary Termination of the Participant’s employment or
service within a designated period (not to exceed twenty-four (24) months)
following the effective date of such Change in Control.

 

  (c)

Upon a Change in Control, the Committee may cause any and all Awards outstanding
hereunder to terminate at a specific time in the future, including, but not
limited to, the date of such Change in Control, and shall give each Participant
the right to exercise such Awards during a period of time as the Committee, in
its sole and absolute discretion, shall determine.

 

  (d)

The portion of any Incentive Stock Option accelerated in connection with a
Change in Control shall remain exercisable as an Incentive Stock Option only to
the extent the applicable One Hundred Thousand Dollar ($100,000) limitation is
not exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such Option shall be exercisable as a Non-Statutory Option under the
U.S. federal tax laws.

 

  10.3

No Other Rights. Except as expressly provided in the Plan, no Participant shall
have any rights by reason of any subdivision or consolidation of Shares of any
class, the payment of any dividend, any increase or decrease in the number of
Shares of any class or any dissolution, liquidation, merger, or consolidation of
the Company or any other corporation. Except as expressly provided in the Plan
or pursuant to action of the Committee under the Plan, no issuance by the
Company of Shares of any class, or securities convertible into Shares of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number of Shares subject to an Award or the grant or the
exercise price of any Award.

ARTICLE 11. ADMINISTRATION

 

  11.1

Committee. Unless and until the Board delegates administration of the Plan to a
Committee as set forth below, the Plan shall be administered by the full Board,
and for such purposes the term “Committee” as used in this Plan shall be deemed
to refer to the Board. The Board, at its discretion or as otherwise necessary to
comply with Rule 16b-3 promulgated under the Exchange Act or to the extent
required by any other applicable rule or regulation, may delegate administration
of the Plan to a Committee consisting of two or more members of the Board.
Unless otherwise determined by the Board, the Committee shall consist solely of
two or more members of the Board each of whom is an Independent Director;
provided, that, any action taken by the Committee shall be valid and effective,
whether or not members of the Committee at the

 

- 18 -



--------------------------------------------------------------------------------

  time of such action are later determined not to have satisfied the
requirements for membership set forth in this Section 11.1 or otherwise provided
in any charter of the Committee. Notwithstanding the foregoing: (a) the full
Board, acting by a majority of its members in office, shall conduct the general
administration of the Plan with respect to all Awards granted to Non-Employee
Directors and for purposes of such Awards the term “Committee” as used in this
Plan shall be deemed to refer to the Board and (b) the Committee may delegate
its authority hereunder to the extent permitted by Section 11.5 hereof. In its
sole discretion, the Board may at any time and from time to time exercise any
and all rights and duties of the Committee under the Plan except with respect to
matters which under Rule 16b-3 under the Exchange Act, or any regulations or
rules issued thereunder, are required to be determined in the sole discretion of
the Committee. Except as may otherwise be provided in any charter of the
Committee, appointment of Committee members shall be effective upon acceptance
of appointment; Committee members may resign at any time by delivering written
notice to the Board; and vacancies in the Committee may only be filled by the
Board.

 

  11.2

Action by the Committee. Unless otherwise established by the Board or in any
charter of the Committee, a majority of the Committee shall constitute a quorum
and the acts of a majority of the members present at any meeting at which a
quorum is present, and acts approved in writing by a majority of the Committee
in lieu of a meeting, shall be deemed the acts of the Committee. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Subsidiary or Affiliate, the Company’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

 

  11.3

Authority of Committee. Subject to any specific designation in the Plan, the
Committee has the exclusive power, authority and discretion to:

 

  (a)

Designate Participants to receive Awards;

 

  (b)

Determine the type or types of Awards to be granted to each Participant;

 

  (c)

Determine the number of Awards to be granted and the number of Shares to which
an Award will relate;

 

  (d)

Determine the terms and conditions of any Award granted pursuant to the Plan,
including, but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, any provisions related to non-competition and
recapture of gain on an Award, based in each case on such considerations as the
Committee in its sole discretion determines;

 

  (e)

Determine whether, to what extent, and pursuant to what circumstances an Award
may be settled in, or the exercise price of an Award may be paid in, cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

 

  (f)

Prescribe the form of each Award Agreement, which need not be identical for each
Participant;

 

  (g)

Decide all other matters that must be determined in connection with an Award;

 

- 19 -



--------------------------------------------------------------------------------

  (h)

Establish, adopt, or revise any rules and regulations as it may deem necessary
or advisable to administer the Plan;

 

  (i)

To suspend or terminate the Plan at any time provided that such suspension or
termination does not impair rights and obligations under any outstanding Award
without written consent of the affected Participant.

 

  (j)

Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement; and

 

  (k)

Make all other decisions and determinations that may be required pursuant to the
Plan or as the Committee deems necessary or advisable to administer the Plan.

 

  11.4

Decisions Binding. The Committee’s interpretation of the Plan, any Awards
granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.

 

  11.5

Delegation of Authority. To the extent permitted by applicable law, the Board
may from time to time delegate to a committee of one or more members of the
Board or one or more officers of the Company the authority to grant or amend
Awards to Participants other than (a) Employees who are subject to Section 16 of
the Exchange Act or (b) officers of the Company (or Directors) to whom authority
to grant or amend Awards has been delegated hereunder. For the avoidance of
doubt, provided it meets the limitation in the preceding sentence, this
delegation shall include the right to modify Awards as necessary to accommodate
changes in the laws or regulations. Any delegation hereunder shall be subject to
the restrictions and limits that the Board specifies at the time of such
delegation, and the Board may at any time rescind the authority so delegated or
appoint a new delegatee. At all times, the delegatee appointed under this
Section 11.5 shall serve in such capacity at the pleasure of the Board.

ARTICLE 12. PLAN EXPIRATION DATE

The Plan will continue in effect until it is terminated by the Board pursuant to
Section 13.1 hereof, except that no Award may be granted under the Plan from and
after the tenth anniversary of the Effective Date. Any Awards that are
outstanding on the date the Plan terminates shall remain in force according to
the terms of the Plan and the applicable Award Agreement.

ARTICLE 13. AMENDMENT, MODIFICATION, AND TERMINATION

 

  13.1

Amendment, Modification, and Termination. Subject to Section 14.14 hereof, with
the approval of the Board, at any time and from time to time, the Committee may
terminate, amend or modify the Plan; provided, however, that (a) to the extent
necessary and desirable to comply with any applicable law, regulation, or stock
exchange rule, the Company shall obtain stockholder approval of any Plan
amendment in such a manner and to such a degree as required, and (b) stockholder
approval shall be required for any amendment to the Plan that (i) increases the
number of shares available under the Plan (other than any adjustment as provided
by Article 10), or (ii) permits the Committee to extend the exercise period for
an Option beyond ten years from the date of grant. Notwithstanding any provision
in this Plan to the contrary, absent approval of the stockholders of the
Company, no Option or SAR may be amended to reduce the per share exercise price
of the shares subject to such Option or SAR below the per share exercise price
as of the date the Option or SAR is granted and, except as permitted by
Article 10, (a) no Option or SAR may be granted in exchange for, or in
connection with, the cancellation, surrender or

 

- 20 -



--------------------------------------------------------------------------------

  substitution of an Option or SAR having a higher per share exercise price and
(b) no Option or SAR may be cancelled in exchange for, or in connection with,
the payment of a cash amount or another Award at a time when the Option or SAR
has a per share exercise price that is higher than the Fair Market Value of a
Share.

 

  13.2

Awards Previously Granted. Except with respect to amendments made or other
actions taken pursuant to Section 14.14 hereof or any amendment or other action
with respect to an outstanding Award that may be required or desirable to comply
with applicable law, as determined in the sole discretion of the Committee, no
termination, amendment, or modification of the Plan shall adversely affect in
any material way any Award previously granted pursuant to the Plan without the
prior written consent of the Participant; provided, however, that an amendment
or modification that may cause an Incentive Stock Option to become
a Non-Qualified Stock Option shall not be treated as adversely affecting the
rights of the Participant.

ARTICLE 14. GENERAL PROVISIONS

 

  14.1

No Rights to Awards. No Eligible Individual or other person shall have any claim
to be granted any Award pursuant to the Plan, and neither the Company nor the
Committee is obligated to treat Eligible Individuals, Participants or any other
persons uniformly.

 

  14.2

No Stockholders Rights. Except as otherwise provided herein, a Participant shall
have none of the rights of a stockholder with respect to Shares covered by any
Award, including the right to vote or receive dividends, until the Participant
becomes the record owner of such Shares, notwithstanding the exercise of an
Option or other Award.

 

  14.3

Withholding. The Company or any Subsidiary or Affiliate, as appropriate, shall
have the authority and the right to deduct or withhold, or require a Participant
to remit to the Company, an amount sufficient to satisfy U.S. federal, state and
local taxes and taxes imposed by jurisdictions outside of the United States
(including income tax, social insurance contributions, payment on account and
any other taxes that may be due) that the Company or a Subsidiary or Affiliate
determines are required to be withheld with respect to any taxable event
concerning a Participant arising as a result of this Plan or to take such other
action as may be necessary in the opinion of the Company or a Subsidiary or
Affiliate, as appropriate, to satisfy withholding obligations for the payment of
taxes. The Committee may in its discretion and in satisfaction of the foregoing
requirement direct the Company to withhold, or allow a Participant to elect to
have the Company withhold, Shares otherwise issuable under an Award (or allow
the return of Shares) having a Fair Market Value equal to the sums required to
be withheld; the number of Shares so withheld may be determined using rates of
up to, but not exceeding, the maximum federal, state, local and/or foreign
statutory tax rates applicable in a particular jurisdiction on the date that the
amount of tax to be withheld is to be determined. No Shares shall be delivered
hereunder to any Participant or other person until the Participant or such other
person has made arrangements acceptable to the Committee for the satisfaction of
these tax obligations with respect to any taxable event concerning the
Participant or such other person arising as a result of Awards made under this
Plan.

 

  14.4

No Right to Employment or Services. Nothing in the Plan or any Award Agreement
shall interfere with or limit in any way the right of the Company or any
Subsidiary or Affiliate to terminate any Participant’s employment or services at
any time, nor confer upon any Participant any right to continue in the employ or
service of the Company or any Subsidiary or Affiliate.

 

  14.5

Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan for
incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary or Affiliate.

 

- 21 -



--------------------------------------------------------------------------------

  14.6

Indemnification. To the extent allowable pursuant to applicable law, each member
of the Committee or of the Board shall be indemnified and held harmless by the
Company from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by such member in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action or failure to act pursuant to
the Plan and against and from any and all amounts paid by him or her in
satisfaction of judgment in such action, suit, or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

 

  14.7

Relationship to other Benefits. No payment pursuant to the Plan shall be taken
into account in determining any benefits pursuant to any pension, retirement,
savings, profit sharing, group insurance, termination programs and/or
indemnities or severance payments, welfare or other benefit plan of the Company
or any Subsidiary or Affiliate except to the extent otherwise expressly provided
in writing in such other plan or an agreement thereunder.

 

  14.8

Expenses. The expenses of administering the Plan shall be borne by the Company
and/or its Subsidiaries and/or Affiliates.

 

  14.9

Titles and Headings. The titles and headings of the Sections in the Plan are for
convenience of reference only and, in the event of any conflict, the text of the
Plan, rather than such titles or headings, shall control.

 

  14.10

Fractional Shares. No fractional Shares shall be issued and the Committee shall
determine, in its discretion, whether cash shall be given in lieu of fractional
shares or whether such fractional shares shall be eliminated by rounding up or
down as appropriate.

 

  14.11

Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 under the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.

 

  14.12

Government and Other Regulations. The obligation of the Company to make payment
of awards in Shares or otherwise shall be subject to all applicable laws, rules,
and regulations of the United States and jurisdictions outside the United
States, and to such approvals by government agencies, including government
agencies in jurisdictions outside of the United States, in each case as may be
required or as the Company deems necessary or advisable. Without limiting the
foregoing, the Company shall have no obligation to issue or deliver evidence of
title for Shares subject to Awards granted hereunder prior to: (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable, and (b) completion of any registration or other qualification with
respect to the Shares under any applicable law in the United States or in a

 

- 22 -



--------------------------------------------------------------------------------

  jurisdiction outside of the United States or ruling of any governmental body
that the Company determines to be necessary or advisable or at a time when any
such registration or qualification is not current, has been suspended or
otherwise has ceased to be effective. The inability or impracticability of the
Company to obtain or maintain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained and shall
constitute circumstances in which the Committee may determine to amend or cancel
Awards pertaining to such Shares, with or without consideration to the affected
Participant. The Company shall be under no obligation to register pursuant to
the Securities Act, as amended, any of the Shares paid pursuant to the Plan. If
the Shares paid pursuant to the Plan may in certain circumstances be exempt from
registration pursuant to the Securities Act, as amended, the Company may
restrict the transfer of such Shares in such manner as it deems advisable to
ensure the availability of any such exemption.

 

  14.13

Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Texas.

 

  14.14

Section 409A. Except as provided in Section 14.15 hereof, to the extent that the
Committee determines that any Award granted under the Plan is subject to
Section 409A of the Code, the Award Agreement evidencing such Award shall
incorporate the terms and conditions required by Section 409A of the Code. To
the extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the date the
Plan became effective. Notwithstanding any provision of the Plan to the
contrary, in the event that following the date an Award is granted the Committee
determines that the Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the date the Plan became effective), the Committee may
adopt such amendments to the Plan and the applicable Award Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, including amendments or
actions that would result in a reduction to the benefits payable under an Award,
in each case, without the consent of the Participant, that the Committee
determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section or
mitigate any additional tax, interest and/or penalties or other adverse tax
consequences that may apply under Section 409A of the Code if compliance is not
practical.

 

  14.15

No Representations or Covenants with respect to Tax Qualification. Although the
Company may endeavor to (a) qualify an Award for favorable tax treatment under
the laws of the United States or jurisdictions outside of the United States
(e.g., incentive stock options under Section 422 of the Code) or (b) avoid
adverse tax treatment (e.g., under Section 409A of the Code), the Company makes
no representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment, anything to the contrary in this
Plan, including Section 14.14 hereof, notwithstanding. The Company shall be
unconstrained in its corporate activities without regard to the potential
negative tax impact on holders of Awards under the Plan. Nothing in this Plan or
in an Award Agreement shall provide a basis for any person to take any action
against the Company or any Affiliate based on matters covered by Section 409A of
the Code, including the tax treatment of any Awards, and neither the Company nor
any Affiliate will have any liability

 

- 23 -



--------------------------------------------------------------------------------

  under any circumstances to the Participant or any other party if the Award
that is intended to be exempt from, or compliant with, Section 409A of the Code,
is not so exempt or compliant or for any action taken by the Committee with
respect thereto.

 

  14.16

Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other Applicable Laws. In addition, the Committee may impose such other
clawback, recovery or recoupment provisions on an Award as the Committee
determines necessary or appropriate in view of Applicable Laws, governance
requirements or best practices, including, but not limited to, a reacquisition
right in respect of previously acquired Shares or other cash or property upon
the occurrence of cause (as determined by the Committee).

* * * *

 

- 24 -